Citation Nr: 0622279	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-28 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to vocational rehabilitation and employment 
services under Chapter 31 of title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980 and from January 1984 to January 1994.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Vocational 
Rehabilitation and Counseling Division of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which discontinued the veteran's entitlement to vocational 
rehabilitation (VR) services.


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery 
disease with stable angina, rated as 30 percent disabling; 
post-traumatic arthritis of the cervical spine, rated 
30 percent disabling; post-traumatic degenerative disc 
disease, rated 20 percent disabling; post-traumatic 
acromioclavicular joint arthritis with rotator cuff 
degeneration, right shoulder, rated 20 percent disabling; 
gastroesophageal reflux disorder, rated 10 percent disabling; 
medial meniscus tear, right knee, rated at 10 percent; 
lateral reconstruction of the right ankle, rated at 10 
percent; instability of the medial collateral ligament of the 
left knee, rated at 10 percent; chondromala-cia of the 
patella of the left knee, rated at 10 percent; post-traumatic 
arthritis of the right shoulder, rated at 10 percent; and the 
following, all rated at 0 percent: chip fracture of the right 
hip; residuals, fracture, base of 5th metatarsal, right foot; 
seminal vesicle cyst; and residuals, donor site scar, right 
iliac crest.

2.  The veteran is a licensed Doctor of Dental Surgery, and 
currently owns his own private dental practice.

3.  The veteran does not have an employment handicap, in that 
his ability to prepare for or retain employment consistent 
with his abilities, aptitudes, and interests is not impaired 
as a result of disability.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
services under Chapter 31, title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 
C.F.R. §§ 21.1, 21.40, 21.51 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enacted a 
number of amendments to Chapter 51 of title 38, United States 
Code, and implementing regulations have been issued, 
pertaining to VA's duty to notify and assist claimants in 
substantiating certain claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

However, the VCAA has been held to be applicable only to 
claims brought under Chapter 51 of title 38.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  The 
present appeal is for Chapter 31 benefits, and therefore does 
not arise under Chapter 51.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Even were the VCAA notice and assistance provisions 
applicable herein, the Board notes the evidence shows that, 
following the grant of eligibility to VR services in 
September 2001 and the veteran's claim for equipment in 
November 2001, the VR counselor informed the veteran that she 
was in the process of presenting his case to the VR and 
Employment Officer for his opinion regarding his need for 
ergonomic equipment.  He was told she needed three bids for 
the equipment.

The Counseling Records, beginning in September 2001, show the 
veteran was fully apprised of the criteria for entitlement to 
VR services.  Therefore, VA fulfilled the duty to notify him 
of the evidence needed to substantiate his claim.  The 
counselor also informed the veteran of the information and 
evidence he was responsible for presenting, and the evidence 
that VA would obtain on his behalf.  That notice was also 
provided to the veteran prior to the August 2002 denial of 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with his file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, any 
failure in the timing or language of notice by the RO 
constituted harmless error.  See Conway v. Principi, 353 F.3d 
1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, that holding is 
inapplicable in this vocational rehabilitation matter, which 
does not involve disability compensation.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law and Regulations

The purpose of Chapter 31 of title 38, United States Code, is 
to provide for all services and assistance necessary to 
enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§21.1(a), 21.70 
(2005).

A veteran is entitled to a program of vocational 
rehabilitation in accordance with Chapter 31 if he has a 
service-connected disability that is rated 20 percent 
disabling or more, and if he is determined by VA to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2005).  An 
employment handicap means an impairment of his ability to 
prepare for, obtain, or retain employment that is consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2005).  In 
determining if a veteran has an employment handicap, 
consideration is given to any impairment of employability 
caused by the restrictions on employment due to the veteran's 
disabilities, any deficiencies in education and/or training, 
negative attitudes toward the disabled, and other pertinent 
factors.  38 C.F.R. § 21.51(c) (2005).

An employment handicap does not exist if the veteran's 
employability is not impaired.  This applies to veterans who 
are qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; 
where the veteran's employability is impaired, but his 
disabilities do not cause the impairment of employability; 
or, where the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2) (2005).

III.  Analysis

The evidence shows that the veteran's service-connected 
disabilities consist of the following: coronary artery 
disease with stable angina, rated 30 percent disabling; post-
traumatic arthritis of the cervical spine with disc bulge at 
C2-C3 and C4-C5 and chronic strain, status post fusion, rated 
30 percent disabling; post-traumatic degenerative disc 
disease, T11-L3, rated 20 percent disabling; post-traumatic 
acromioclavicular joint arthritis with rotator cuff 
degeneration, postoperative, right shoulder (dominant), rated 
20 percent disabling; gastroesophageal reflux disorder with 
duodenitis, rated 10 percent disabling; medial meniscus tear, 
postoperative, with chondromalacia of patella, right knee, 
rated 10 percent disabling; lateral reconstruction of the 
right ankle, rated 10 percent disabling; instability of the 
medial collateral ligament of the left knee, rated 10 percent 
disabling; chondromalacia of the patella of the left knee, 
status post partial medial meniscectomy, rated 10 percent 
disabling; post-traumatic arthritis of the right shoulder 
(dominant), rated 10 percent disabling; and the following, 
which are all rated noncompensable: chip fracture of the 
right hip; residuals, fracture, base of 5th metatarsal, right 
foot, seminal vesicle cyst; and residuals, donor site scar, 
right iliac crest.  His combined service-connected disability 
rating is 80 percent.

The evidence also shows that the veteran has been a Doctor of 
Dental Surgery (DDS) since 1983.  

Regarding physical limitations to employment, the veteran 
indicated that he was desirous of remaining a dentist in 
private practice, but he needed ergonomically correct 
equipment in order to continue working with his service-
connected disabilities.

The veteran indicated in a September 2001 VR counseling 
narrative that he originally sought VR services to help him 
to retain his current employment as a dentist in private 
practice.  He had worked as a dentist in service from January 
1984 to January 1994.  The veteran indicated that he was not 
interested in changing his vocational goal or in retraining, 
but he was unable to perform his duties without modifying the 
equipment in his workspace to compensate for the cumulative 
effect his work had on his disabilities.  The VR counseling 
record indicated the veteran had an impairment of 
employability and a serious employment handicap.

In September 2001, the veteran underwent Functional Capacity 
Evaluation testing.  The results, reported in October 2001, 
show the veteran's chief complaints were pain in the cervical 
and lumbar regions.  The overall effort rating for the test 
was good, indicating the veteran's effort was mildly limited 
by pain and fear of re-injury.  The test results, then, were 
considered valid.  The data indicated that the veteran tested 
at the medium-heavy work level, which is defined as exerting 
up to 75 pounds of force occasionally, 35 pounds of force 
frequently, or 15 pounds of force constantly to move objects.  
Overall, the test results indicated functional deficiencies 
in cervical and lumbar range of motion, as well as minimal 
deficiencies in extremity range of motion and strength.  It 
was recommended that the ergonomic modifications the veteran 
sought would enhance his ability to perform his daily job 
responsibilities.

In May 2002, the veteran was informed that action on his 
claim was stopped because, although he had been previously 
found eligible and entitled to VR services, there was a 
question as to whether VA could assist him with his requested 
proposal for the modifications he indicated he needed in his 
practice.  The veteran's claim was forwarded to VA Central 
Office in Washington, DC, for a response.

A July 2002 VA determination shows that the veteran's request 
for ergonomically correct dental equipment was disapproved.

A July 2002 Report of Contact shows the veteran's request was 
declined on the basis that the physical duties and functions 
of a dentist would not change with the provision of the 
equipment the veteran requested.  There was no doubt that the 
aggravation of the service-connected disabilities might be 
slightly reduced.  However, the veteran had requested four 
operatories which he would need to travel between.  Even with 
ergonomic equipment, he would still be required to sit for 
prolonged periods, bend, reach, and stretch over patients.  
Central Office questioned whether the veteran had an 
employment handicap, since he chose to remain in the field 
and was gainfully employed.  Furthermore, in spite of his 
disabilities and reported limitations, he had chosen to 
enlarge his practice and increase his working operatories and 
space.  It was found more appropriate for the veteran to 
leave practice and transfer his skills to something similar, 
such as teaching.  However, the veteran disagreed.  
Therefore, it was the basic consensus that such a program of 
employment services did not appear appropriate under Chapter 
31.

The veteran was notified of this decision in August 2002.  
Such notification indicated that, even with modified 
equipment, the veteran's duties as a dentist would remain 
essentially unchanged.  Though the equipment might slightly 
reduce some of the physical requirements of his chosen field, 
he would still be involved in prolonged sitting, bending, 
reaching, and stooping, all activities which the veteran 
reported aggravated his service-connected disabilities.  
Since the veteran chose to remain in a field that was 
imposing severe physical limitations, the finding was that a 
program of services under Chapter 31 was not considered 
appropriate.

In May 2003, the veteran was notified that his claim for VR 
services was discontinued because he had not pursued the 
appeal process with regard to his claim for vocational 
rehabilitation services.

The veteran submitted a notice of disagreement in August 
2003.

In November 2004, the veteran testified before the Vocational 
Rehabilitation Panel.  He said he felt he was in jeopardy of 
losing his practice without the assistance of VA in providing 
him with ergonomic equipment.  He described his service-
connected disabilities, which affected his knees, back, and 
neck.  He described that his dental equipment was located 
behind the chair, such that he had to turn his head and neck 
to get it.  He described dental chairs that allowed the 
dentist to sit or stand to treat the patient and that had 
trays such that the dental equipment was in front of the 
patient.  He stated that at the end of a workday, he 
experienced pain.  With the new equipment, he said he would 
not need to make lateral movements to pick up his tools.  He 
testified that he had not purchased this equipment when he 
first started his practice for financial reasons.  A panelist 
remarked that it sounded as if the veteran was attempting to 
make provisions for the future anticipated deterioration of 
his condition.  The veteran stated that he was realistic in 
knowing that his condition would deteriorate.

When asked how his dental practice had not grown as it would 
have if he had ergonomic equipment, the veteran pointed out 
the antiquity of his current equipment.  He said he was 
forced to make redundant moves, and it took him longer to 
perform certain actions.  The veteran believed that if he did 
not get the new equipment he was seeking, he would be able to 
work for only five more years.  He indicated that, in his 
current location, he was limited to three operatories, but if 
he were able to obtain financing for the four operatories he 
requested, he would be able to afford to move to a bigger 
office space.

The veteran has contended that he needs the operatories in 
order to maintain and expand his business.

With regard to the requirements for eligibility for VR 
services, the Board acknowledges that the veteran has 
service-connected disabilities which are rated as at least 20 
percent disabling.  Therefore, whether he is eligible for VR 
services depends on whether he has an employment handicap, as 
the regulations define it.  The Board must determine whether 
the veteran has an impairment of his ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes, and interests.

In this regard, we note that the veteran has indicated 
several times that he either had already purchased or was 
hoping to purchase a larger space to expand his private 
dental practice.  The September 2001 counseling record shows 
the veteran earns approximately $14,500 per month.  Based on 
this evidence, the Board finds that the veteran does not 
currently have an employment handicap.  Specifically, while 
the veteran has complained of the pain his service-connected 
disabilities cause him in carrying out his dental work, he 
has not been shown to have an impairment of his ability to 
prepare for, obtain, or retain employment.  Indeed, it 
appears the veteran has been so successful in his dental 
practice that he wishes to expand to a larger office space 
and more operatories.

It appears the veteran is anticipating the future impact his 
service-connected disabilities will have on his work.  There 
is no current evidence that the veteran's service-connected 
disabilities impair his ability to retain his employment.  We 
note that the veteran expressed that he was not interested in 
any retraining services, as he does not wish to leave his 
private dental practice.

In addition, the Board notes that the purpose of VR services 
is to assist veterans with all services and assistance 
necessary to enable them to achieve maximum independence in 
daily living, and to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
See 38 C.F.R. § 21.1 .

In this regard, the Board notes that the veteran has not 
shown any inability to obtain or maintain suitable 
employment.  Again, we note that he has demonstrated having 
succeeded in his private dental practice, and recently wished 
to expand.  The purpose of the VR program is merely to aid 
the veteran in maintaining suitable employment, not to help 
him expand this employment.  Therefore, the Board finds that 
providing the veteran with his requested four ergonomic 
operatories for his dental practice does not serve the stated 
purpose of the VR program.

An employment handicap does not exist if the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).  The evidence in this case shows that the 
veteran has overcome any impairment in his employability due 
to his service-connected disabilities, in that he has 
successfully maintained employment as a private dental 
practitioner for seven years, which employment is consistent 
with his abilities, aptitudes, and interests.  The Board 
finds that because an employment handicap does not currently 
exist, the preponderance of the evidence is against the 
veteran's claim of entitlement to vocational rehabilitation 
services.


ORDER

The claim of entitlement to vocational rehabilitation 
services under Chapter 31 of title 38, United States Code, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


